Case 3:19-cv-02089-SCC Document 92 Filed 04/22/21 Page 1 of 5




                      IN THE UNITED STATES COURT
                    FOR THE DISTRICT OF PUERTO RICO


        WILLIAM RODRÍGUEZ-BURGOS,

              Plaintiff,

                           v.
                                              CIV. NO.: 19-2089 (SCC)
        ARCOS DORADOS PUERTO RICO,
        LLC ET AL.,

              Defendants.



                           OPINION AND ORDER

         Plaintiff William Rodríguez-Burgos originally filed this

    action against Defendant Arcos Dorados Puerto Rico, LLC

    (“Arcos Dorados”) for various violations of Title III of the

    Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12182,

    at a McDonald’s restaurant, seeking declaratory and

    injunctive relief. See Docket No. 1. Plaintiff later amended the

    Complaint, adding Defendant PLH Investment, Inc. 1 See

    Docket No. 41. Pending before the Court is Defendants’

    Motion for Summary Judgment, see Docket No. 64, and

    Plaintiff’s Cross Motion for Partial Summary Judgment, see

    Docket No. 77. The parties have also since filed various



    1 Plaintiff also added McDonald’s Corporation and Arcos Dorados
    Holdings Inc. as defendants, but those parties have since been dismissed
    from this action. See Docket Nos. 85, 91.
Case 3:19-cv-02089-SCC Document 92 Filed 04/22/21 Page 2 of 5

    RODRÍGUEZ-BURGOS v. ARCOS                                  Page 2
    DORADOS ET AL.




    Motions to Strike relating to their Motions for Summary

    Judgment, which also await disposition by the Court. See

    Docket Nos. 87, 89. Finally, also pending before us is

    Plaintiff’s Motion for Leave to File Amended Complaint

    seeking nominal damages of $1. See Docket No. 88.

       In support of their Motion for Summary Judgment,

    Defendants submit an unsworn expert report indicating that

    the appropriate changes have been made to put the

    McDonald’s restaurant at issue fully in compliance with the

    ADA, and they therefore argue that Plaintiff’s claims for

    injunctive and declaratory relief are now moot and should be

    summarily dismissed. See Docket No. 64. Plaintiff, however,

    argues that the expert report is inadmissible hearsay, and that

    summary disposition at this stage is premature under Fed. R.

    Civ. P. 56(d), given that no formal discovery has been

    conducted. See Docket No. 77.

       We agree that Defendants’ unsworn expert report, which

    serves as the sole basis for their Motion for Summary

    Judgment, is inadmissible hearsay and cannot be considered

    as part of that Motion. See Carmona v. Toledo, 215 F.3d 124, 131

    (1st Cir. 2000) (finding that failure to properly authenticate

    supporting documents renders those documents inadmissible

    at the summary judgment stage in accordance with Fed. R.

    Civ. P. 56(e)); Ríos Colón v. U.S., 928 F.Supp.2d 388, 391-92

    (D.P.R. 2012) (ruling that an expert report that is unsworn is
Case 3:19-cv-02089-SCC Document 92 Filed 04/22/21 Page 3 of 5

    RODRÍGUEZ-BURGOS v. ARCOS                                 Page 3
    DORADOS ET AL.




    an inadmissible hearsay document and therefore cannot be

    considered at the summary judgment stage). We also agree

    that, given that there has been no discovery, Defendants’ may

    not rely on an expert report where Plaintiffs have not had the

    opportunity to depose that expert or present an expert report

    of their own. Cf. Amoah v. McKinney, 875 F.3d 60, 63 (1st Cir.

    2017) (holding that allowing expert reports submitted outside

    of the discovery period would have substantially prejudiced

    the opposing party and would force the moving party to

    “withdraw the current motion for summary judgment,

    depose plaintiff’s experts, perhaps have their own experts

    prepare amended expert reports based on plaintiff’s expert

    reports, and then – if still deemed prudent – file a new motion

    for summary judgment”).

       However, given the history of mudslinging in which the

    parties have engaged throughout this litigation, the Court

    does not believe the parties are capable of engaging in civil

    discovery at this time. Therefore, the Court will appoint an

    expert pursuant to Fed. R. Evid. 706(a) to conduct a site visit

    of the McDonald’s restaurant located on Marginal Los

    Angeles in Carolina for the purpose of determining whether

    the location is currently in compliance with the ADA. In

    accordance with Rule 706(A) the parties may each submit

    three names of potential experts to aid the Court is selecting

    an expert to conduct the inspection. The parties have until
Case 3:19-cv-02089-SCC Document 92 Filed 04/22/21 Page 4 of 5

    RODRÍGUEZ-BURGOS v. ARCOS                                  Page 4
    DORADOS ET AL.




    4/30/2021 to submit their nominations. After the site visit has

    been conducted, and the expert witness has rendered her

    report, the Court will schedule a hearing in which the parties

    may question the expert. Afterwards, the Court will rule on

    the pending Motions for Summary Judgment based on the

    Court-appointed expert’s findings.

       Lastly, we turn to Plaintiff’s Motion for Leave to Amend

    the Complaint to seek nominal damages of $1. First, Plaintiff’s

    request is highly untimely. See Grant v. News Grp. Boston, Inc.,

    55 F.3d 1, 6 (1st Cir. 1995) (“Where considerable time has

    elapsed between the filing of the complaint and the motion to

    amend, the movant has the burden of showing some valid

    reason for his neglect and delay.”). Plaintiff originally filed

    this action on November 22, 2019, nearly a year and a half

    before filing the Motion for Leave to Amend on March 9, 2021

    and gives no reason for this delay. See Docket Nos. 1, 88. In

    addition, Plaintiff relies on Uzuegbunam v. Preczewski, 592 U.S.

    ___ (2021) for his convoluted argument that justice requires

    that he be allowed to seek nominal damages of $1. However,

    his reliance is misplaced, as that case, which dealt with

    violations of the First Amendment of the Constitution, holds

    that a request for nominal damages satisfies the redressability

    element necessary for Article III standing, an issue separate

    from mootness. Uzuegbunam 592 U.S. at *2. Here, the parties

    do not dispute that Plaintiff, who is disabled, has standing to
Case 3:19-cv-02089-SCC Document 92 Filed 04/22/21 Page 5 of 5

    RODRÍGUEZ-BURGOS v. ARCOS                                  Page 5
    DORADOS ET AL.




    bring this action. As such, Plaintiff’s Motion for Leave to

    Amend Complaint at Docket No. 88 is DENIED.

           IT IS SO ORDERED.

           In San Juan, Puerto Rico, this 22nd day of April 2021.

                  S/ SILVIA CARREÑO-COLL
                  UNITED STATES DISTRICT COURT JUDGE
